Title: From Thomas Jefferson to Thomas Johnson, 29 August 1791
From: Jefferson, Thomas
To: Johnson, Thomas



Sir
Philadelphia Aug. 29. 1791.

The President having recieved a joint letter of the Commissioners on the subject of regulations, and two separate letters from Mr. Carrol on other subjects, as also Majr. Lenfant’s plan these have been the subjects of conferences held at his desire and in his presence. He has concluded an immediate meeting of the Commissioners necessary, to take preliminary measures preparatory to a commencement of sale on the day appointed. As Mr. Madison and myself, who were at those conferences shall be passing thro’ Georgetown on our way to Virginia, he wished the meeting of the Commissioners could be so timed as to enable us to communicate to them the ideas  developed at the conferences and approved by the President, supposing we might be able to resolve any doubts of the Commissioners on those subjects in whatever points of view they might present themselves. We shall be in Georgetown the evening of the 7th. or morning of the 8th. of the next month in time for attending the Commissioners on that day, and in hopes they may in the course of it make all the use of us they may desire, so that we may pursue our journey the next morning. Time and distance have obliged me to take the liberty of proposing the day. A letter to the joint Commissioners is gone to George town, and I write this separate one to you viâ Baltimore to multiply the chances of your recieving it in time. I am with great & sincere esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

